Citation Nr: 0806502	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for dysphagia, claimed 
as secondary to PTSD and residuals of a mouth injury.

3.  Entitlement to a rating in excess of 30 percent of post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2002 and 
April 2005 of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri.  In the November 2002 
decision, the RO denied service connection for 
arteriosclerotic heart disease and dysphagia.  In April 2005, 
the RO denied a June 2004 claim for a rating in excess of 30 
percent for PTSD.  This matter was previously before the 
Board in February 2004 and August 2006 at which times the 
case was remanded for additional development.  

Pursuant to the August 2006 Board remand, the RO issued the 
veteran a statement of the case (SOC), in September 2007, 
regarding a notice of disagreement the veteran filed with the 
denial of his claim of entitlement to service connection for 
residuals of a mouth injury.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  In the SOC, the RO informed the veteran 
that he had to perfect the appeal by filing a substantive 
appeal within 60 days of the SOC or within one year of the 
date of the letter notifying him of the action he was 
appealing.  38 C.F.R. §§ 20.200, 20.302.  As the claims file 
is devoid of a timely filed substantive appeal to the October 
2007 SOC, this issue has not been perfected for appellate 
review and will not be further addressed.  VA will notify the 
veteran if additional action is required on his part.

The issue of entitlement to service connection for dysphagia, 
claimed as secondary to PTSD and residuals of a mouth injury, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
additional action is required on his part.




FINDINGS OF FACT

1.  Heart disease was not manifested during the veteran's 
active duty service or for many years thereafter, nor is this 
disability otherwise related to the veteran's active duty 
service or to a service-connected disability.

2.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The veteran's heart disease was not incurred in or 
aggravated by service, may not be presumed to be of service 
onset, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for the veteran's PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
In the present appeal, the appellant was provided with 
initial notice of the VCAA in October 2002 with respect to 
the claim for service connection for heart disease, claimed 
as secondary to PTSD, and in September 2006 with respect to 
the issue of an increased rating for PTSD.  Thus, the veteran 
was provided with timely notice of the VCAA regarding the 
issue of entitlement to service connection for heart disease, 
but untimely notice with respect to the issue of a rating in 
excess of 30 percent for PTSD.  Id.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the claimant in this 
case.  In the October 2002 and September 2006 letters, the RO 
informed the claimant of the applicable laws and regulations, 
the evidence needed to substantiate the claims, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the September 2006 letter identified 
above explicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  See 38 C.F.R. 
§ 3.159(b)(1).  Thus, the Board finds that the notice 
required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since these claims are being denied.

Also during the pendency of this appeal, the Court in 
Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008), regarding an increased-
compensation claim, pointed out that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in VCAA notices cited above and in the September 2005 
statement of the case.  Cumulatively, the veteran was 
informed of the necessity of providing his/her own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life OR that the 
applicable diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result); the claimant was informed that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board also finds that the RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  
Regarding affording the veteran examinations during the 
pendency of this appeal, the veteran was afforded 
examinations during the pendency of this appeal.  Also, the 
veteran was provided with the opportunity to attend a Board 
hearing which he declined.  He has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims decided herein and that adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Service Connection for Heart Disease

Facts

The veteran's service medical records are devoid of 
complaints or treatment for heart problems.  They show that 
he had a normal clinical evaluation of his heart at his 
separation examination in March 1953, and chest x-rays were 
negative at that time.  

Private hospital records from St. Francis Medical Center show 
that the veteran was admitted in March 1990 as an emergency 
with a chief complaint of chest pain.  He complained of low 
chest pain and epigastric area pain of two to three hours 
duration.  He denied history of heart disease or history of 
palpitations or arrhythmias.  While hospitalized, procedures 
were performed that included emergency coronary angiogram, 
emergency percutaneous transluminal coronary angioplasty, 
emergency intraaortic balloon pump insertion and repeat 
coronary angiogram.  The veteran was diagnosed as having 
arteriosclerotic heart disease with acute anteroseptal 
myocardial infarction.

In August 1990, the veteran was admitted to Southeast 
Missouri Hospital with a chief complaint of chest pain of one 
month duration.  A coronary angiogram and percutaneous 
transluminal coronary angioplasty were performed.  The 
veteran was diagnosed as having arteriosclerotic heart 
disease with unstable coronary insufficiency syndrome, 
resistant to chemotherapy.

On file is a private medical record from Neal Garner, D.O., 
dated in August 2002, stating that any stress-related 
problems could be a factor in heart disease.  Dr. Garner went 
on to state that with the veteran's diagnosis of PTSD, 
"there is no doubt there is some relationship".  

In a "To Whom it May Concern" letter dated in October 2002, 
Dr. Nabo Majid said that an angiogram performed in March 1990 
confirmed a diagnosis of coronary artery disease requiring 
angioplasty.  Dr. Majid said that "[he] believe[d] that 
these symptoms are, at least partially, manifestations of his 
PTSD."

The record contains a VA outpatient progress note dated in 
November 2002 from the veteran's psychologist stating that 
"[t]here is clear and convincing evidence from literature 
that heart disease and hypertensive episodes are commonly 
caused by both depression and PTSD, especially people that 
suffer from posttraumatic stress disorder...".  The note goes 
on to state that "[i]t is evident that [the veteran's] PTSD 
through the years has had longterm effects causing heart 
disease that could have been caused by other etiological 
factors but in all likelihood are resultant from his military 
service."

During a VA heart examination in February 2003, the veteran 
reported that he was last seen in the VA cardiology 
department two to three years earlier.  He had a noted 
history of hypertension as well as a smoking history of one 
to two packs of cigarettes per day, unfiltered for 30 years.  
The veteran reportedly stopped smoking 20 years earlier.  He 
also had a history of very heavy alcohol usage.  He said he 
was one of 13 children and that most of his siblings who have 
died did so of heart attacks.  The examiner noted that he had 
reviewed the veteran's claims file.  He also noted that the 
veteran definitely had arteriosclerosis or coronary artery 
disease.  The examiner said that well-documented research 
showed that multiple health conditions produced the 
development of coronary artery disease as well as genetic 
factors.  He said risk factors include smoking, alcohol 
usage, hyperlipidemia and hypertension also contributed to 
the disease and that the veteran had all of the risk factors 
in addition to obesity.  He went on to state that he had not 
seen well-documented research that related the development of 
PTSD with the development of coronary artery disease or 
arteriosclerotic heart disease.  He said that therefore it 
was "less likely that the [PTSD] was the cause of the 
arteriosclerotic heart disease or coronary artery disease."  
He went on to opine that it was "more likely related to the 
multiple health risk factors [the veteran] ha[d] including 
the smoking 30 years up to two packs a day of unfiltered 
cigarettes which was greater than 20 years ago; the use of 
alcohol heavily as [the veteran] described, greater than 20 
years ago; obesity; hypertension; hyperlipidemia are at least 
as likely as not the cause of the development of the heart 
problem."

In May 2004, the veteran underwent another VA PTSD 
examination.  The examiner reported that the veteran had well 
documented coronary artery disease which was most likely due 
to his underlying risk factors, i.e., a very strong family 
history and a history of hypertension and a history of 
hyperlipidemia.  He went on to state that the veteran's PTSD 
could be related to his hypertension, but there was a very 
remote possibility that coronary artery disease was related 
to his PTSD.  He said he discussed the issue with the 
veteran's attending psychiatrist who was not familiar with 
any literature indicating that his PTSD could have caused his 
coronary artery disease (CAD), although he acknowledged there 
was a record from a VA psychologist in November 2002 claiming 
that the veteran's PTSD is related to his arteriosclerotic 
heart disease.  He said he "beg[ged] to differ" on this 
point.  He also said he had not seen any literature and 
neither had the veteran's attending psychiatrist.  He opined 
that the veteran's cardiac condition was not related to his 
PTSD.  He concluded by stating that "I strongly believe that 
[the veteran's] post-traumatic stress disorder is not related 
to his coronary artery disease."

A VA outpatient record shows that the veteran underwent a 
cardiac consult in September 2005 due to an abnormal 
echocardiogram.  He was to be scheduled for a stress test and 
was advised to increase his activities and exercise.  

Another VA heart examination was performed in March 2007.  
The veteran's claims file was not available at the time of 
the examination.  After examining the veteran, reviewing his 
"medical record", and relaying his medical history, the 
examiner opined that it was less likely than not that the 
veteran's coronary artery disease was related to or present 
to a degree of at least 10 percent within one year of the 
veteran's discharge from service.  The examiner also said 
that it was less likely than not that the coronary artery 
disease was caused by PTSD and that the veteran had other 
risk factors for CAD including hypertension, hyperlipidemia, 
smoking and obesity.  She noted that there was an association 
between PTSD and CAD, but there was no data to support that 
PTSD caused CAD.  She went on to opine that it was less 
likely as not that the CAD was permanently worsened by PTSD.  

In an addendum report dated in August 2007, the March 2007 
examiner stated that after reviewing the veteran's claims 
file, her initial assessment from March 2007 remained 
unchanged.  

Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic diseases, including cardiovascular 
disease, service connection is presumed if the disease was 
shown to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disability which is proximately due to, or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  In addition, service connection may be established 
where it is shown that the disability for which the claim is 
made was chronically worsened due to service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The weight the Board 
places on a medical professional's opinion depends on factors 
such as the reasoning employed by the medical professional 
and whether or not, and the extent to which, he or she 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, 
the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Discussion

As is evident from the facts above, there is conflicting 
medical evidence regarding a relationship between the 
veteran's heart disease and his service-connected PTSD.  The 
favorable evidence includes two private medical statements, 
one from Neal Garner, D.O., in August 2002, and one from Dr. 
Nabil Majid in October 2002.  Dr. Garner stated in August 
2002 that "there is no doubt some relationship" between the 
veteran's heart disease and PTSD.  In October 2002, Dr. Majid 
opined that he "believe[d] that [the veteran's heart] 
symptoms are, at least partially, manifestations of his 
PTSD."  There is also a November 2002 opinion by a VA 
psychologist who opined that "[i]t is evident that [the 
veteran's] PTSD through the years has had longterm effects 
causing heart disease that could have been caused by other 
etiological factors but in all likelihood are resultant from 
his military service."

The medical evidence that weighs against the veteran's claim 
consists of the opinions of three different VA examiners who 
examined the veteran at the RO's request, in February 2003, 
May 2004 and March 2007.  These examiners all state that it 
is less likely than not that the veteran's heart disease was 
caused by or permanently aggravated by his PTSD.  

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the opinions 
of the VA examiners are the most persuasive medical evidence 
addressing the etiology of the veteran's heart disease.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

In reaching this determination, the Board points out that the 
VA examiners in May 2004 and March 2007 have more expertise 
in the area of cardiology since the May 2004 examiner is a 
cardiologist and the March 2007 examiner is a cardiology 
fellow.  In contrast, Dr. Garner identified himself as a 
doctor of osteopathy, Dr. Nabil is an internal medicine 
physician, and there is the VA psychologist.  

In addition, the VA examiners had the benefit of examining 
the veteran and reviewing his claims file.  Drs. Garner and 
Majid never indicated that they reviewed the veteran's claims 
file or medical records and never indicated that they ever 
actually examined the veteran.  They issued only blanket 
statements that there is some relationship between the 
veteran's PTSD and heart disease, but they did not 
specifically identify the exact nature of the relationship or 
offer any rationale for these statements.  Although the VA 
psychologist in November 2002 stated that there was "clear 
and convincing literature" that heart disease and 
hypertensive episodes are commonly caused by both depression 
and PTSD, he did not specify what literature he was referring 
to.  Moreover, the VA cardiologist in May 2004 disputed this 
statement by asserting that neither he nor the veteran's 
attending psychiatrist were familiar with any literature 
indicating that the veteran's PTSD could have caused his 
heart disease.  In fact, the examiner said it was a "very 
remote possibility" that the veteran's heart disease was 
related to his PTSD.  He concluded by opining that he 
"strongly believe[d] that [the veteran's] post-traumatic 
stress disorder [was] not related to his coronary artery 
disease."  The March 2007 VA examiner similarly stated that 
"it was less likely than not that the coronary artery 
disease was caused by PTSD..."  This examiner also negated a 
relationship based on aggravation by stating that "it [is] 
less likely as not that the CAD was permanently worsened by 
PTSD".  

Furthermore, in specific regard to the facts of the veteran's 
case the VA examiners, after having read the veteran's claims 
file and examining him, reasoned that the veteran's heart 
disease was most likely due to his underlying multiple risk 
factors that included a strong family history of heart 
disease, hypertension, hyperlipidemia, obesity, and history 
of smoking and heavy alcohol use.   

In terms of considering this claim on a direct/presumptive 
basis, the evidence likewise does not establish service 
connection.  This is so in light of the lack of evidence that 
the veteran had any heart problems in service or within the 
first postservice year and the lack of medical evidence 
relating the veteran's postservice diagnosis of heart 
disease, first diagnosed in 1990, to service.  38 C.F.R. 
§ 3.303. 

Based on the foregoing, the Board must conclude that the 
requirements for establishing service connection for heart 
disease, claimed as secondary to service-connected PTSD, have 
not been met.  Under these circumstances, the veteran's claim 
for service connection for heart disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b).

III.  Increased Rating for PTSD

Facts

In June 2004, the veteran filed a claim for an increased 
rating for PTSD.  

VA psychiatric progress notes show that the veteran presented 
for a routine follow-up appointment in November 2003.  His 
last psychiatric visit was in August 2003.  On examination 
the veteran was friendly and outgoing and he was noted to be 
active and involved with friends.  He was reported to be 
divorced, but had a female companion.  He showed no symptoms 
of depression, irritability, poor concentration, or memory.  
He was alert, oriented and neatly dressed.  He was noted to 
be quite pleasant and maintained good eye contact.  There was 
no evidence of suicidal or homicidal ideas.  He was noted to 
have sleep difficulty due to nightmares.  His medication 
included sertraline and Librium and he was working with a 
readjustment counselor at that time. 

Similar findings are noted on VA progress notes dated in 
February 2004, April 2004 and June 2004.  Such findings 
include the fact that the veteran was alert, oriented, bright 
and pleasant.  There was no suicidal or homicidal ideation, 
and no evidence of thought disorder.  The veteran reported 
waking up "drenched" at night.  He also reported difficulty 
being around other people, but was noted to remain overall 
bright and pleasant.  He was noted to have concerns and 
anxiety related to some physical ailments he had.  The 
veteran was specifically noted in June 2004 to have thoughts 
that were logical, coherent and goal-directed.  He denied 
delusions or hallucinations.  

A VA outpatient progress records in August 2004 reflects the 
veteran's report of flashbacks, intrusive thoughts and 
exaggerated startled response.  Findings revealed that the 
veteran was well groomed, friendly, cooperative and 
appropriately dressed.  His speech was relevant and goal 
oriented.  He had auditory and visual 
hallucinations/illusions while experiencing "flashback" 
phenomena.  He was noted to have persecutory ideation and 
continued to have suicidal ideation that began two weeks 
earlier.  His affect was appropriate and his mood was 
depressed.  The diagnoses included PTSD and major depressive 
disorder that was recurrent and severe.  He was assigned a 
GAF of 45.  The veteran was given a GAF of 46 during an 
October 2004 VA outpatient clinic visit.

A November 2004 VA psychiatric outpatient visit record notes 
that the veteran began receiving treatment for PTSD and 
depression about three years earlier and that he was 
asymptomatic for depression.  He denied hearing voices or 
feeling paranoid about anything, but had occasional 
difficulty controlling his fear in public places.  On 
examination he was casually dressed, very relaxed and easy to 
talk with.  His mood was pleasant and his affective responses 
were appropriate.  He denied having suicidal or homicidal 
thoughts.  His memory and judgment were not impaired and his 
insight was present.  He was diagnosed as having PTSD, 
chronic mild-to-moderate responding to treatment, and 
depressive disorder.  He was prescribed Zoloft and Librium.  

Findings during a December 2004 VA psychiatric outpatient 
visit show that the veteran made good eye contact and spoke 
clearly and coherently.  He was pleasant in disposition and 
denied having paranoid delusions, hallucinations or thoughts 
of harming himself or others.  His memory was not impaired 
and he had no suicidal or homicidal thoughts.  He was 
assigned a GAF of 60-65.  

During a VA PTSD examination in January 2005, the veteran 
reported poor sleep and occasional nightmares.  He also 
reported having daily recollections of his traumatic 
experiences in service.  He said he enjoyed getting out of 
the house and that sometimes he felt comfortable being around 
people and sometimes he did not.  He reported that he was 
able to express his loving feelings to his family.  He denied 
inpatient psychiatric care and was noted to be involved with 
VA outpatient psychiatric care for many years.  Socially, the 
veteran was divorced in 1996 and had two children by that 
marriage.  He presently had a girlfriend of six or seven 
months duration and was noted to be very active and involved 
in his community, socializing with others.  He said he 
retired from his job managing a service station in 1991 after 
suffering a heart attack.  He said he had worked in that 
capacity for 38 years.  

On examination the veteran appeared neat, clean and 
appropriately dressed.  He was very pleasant, polite and 
cooperative.  He maintained good eye contact and exhibited 
normal range of psychomotor behavior.  His affect was neutral 
and speech was coherent, but slightly disorganized.  He 
denied any active suicidal or homicidal thoughts.  He also 
denied auditory hallucinations, but admitted to "seeing 
things occasionally".  He denied paranoid ideation.  There 
were no psychotic indices during the interview.  He was alert 
and oriented with fair attention and concentration.  His 
memory was grossly intact.  His insight appeared adequate and 
judgment was fair.  The veteran was diagnosed as having PTSD 
and was assigned a GAF of 65.  

The examiner commented that the veteran generally felt that 
things were getting worse due to the fact that he was home 
alone and thought about combat-related things.  Sometimes he 
was able to cope, getting out of the house and eating out, 
and at other times he would just go in a corner and "get 
depressed".  The examiner also relayed that the veteran felt 
depressed over the fact that he was "unable to do 
anything".  

VA psychiatric outpatient records in February 2005 and April 
2005 reflect GAFs of 60-65 and 70, respectively.

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Under the pertinent criteria (set forth at 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (2007)) for rating mental 
disorders, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment of social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF between 61 and 70 is indicative of some 
mild symptoms (e.g. depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

Discussion

While it is clear from the record that the veteran suffers 
from PTSD symptoms, his symptoms do not meet the criteria for 
a higher than 30 percent rating during any portion of the 
appeal period.  In this regard, the veteran's predominant 
symptoms include flashbacks of his experiences while on 
active duty, sleep problems with nightmares, and a depressed 
mood.

Notwithstanding the symptoms noted above, the veteran has not 
been shown to have flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impaired judgment, or impaired abstract thinking.  
Rather, findings on VA outpatient records and examination 
reports consistently show that the veteran was alert and 
oriented, bright and pleasant, with thoughts that were 
logical, coherent and goal directed.  In addition, he was 
found to not have impaired judgment or memory and spoke 
clearly and coherently.  There is no evidence of panic 
attacks, although he did report in November 2004 that he 
occasionally had difficulty controlling his fear in public 
places.  

The veteran's assigned GAFs of 45 on an August 2004 VA 
outpatient record and 46 on an October 2004 VA outpatient 
record are reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment of social, occupational, or school 
functioning (no friends, unable to keep a job); however, the 
veteran's actual PTSD symptomatology more closely reflects 
moderate symptoms, i.e., moderate difficulty in social, 
occupational, or school functioning rather than any serious 
impairment in social, occupational, or school functioning.  
In this regard, the veteran denied suicidal or homicidal 
ideation and reported spending time with friends.  He was 
diagnosed during a November 2004 VA outpatient visit, as 
having PTSD, chronic, of mild-to-moderate severity.  
Moreover, subsequent GAFs (from December 2004 to April 2005) 
range from 60-70, reflecting mild to moderate symptoms.

As for social relationships, a January 2005 VA PTSD 
examination report notes that the veteran was divorced with 
two children and presently had a girlfriend.  This report 
also notes that he was able to express his loving feelings to 
his family.  In addition, the veteran was reportedly very 
active and involved in his community and socialized with 
friends.  He has consistently been described in VA outpatient 
records as well as VA examination reports as "friendly and 
outgoing" and "bright and pleasant".  Occupationally, the 
evidence shows that the veteran retired in 1991 after 
suffering a heart attack.  

Lastly, the Board finds that there is no showing that the 
veteran's PTSD has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In other words, the 30 percent rating assigned 
adequately compensates the veteran for the severity of his 
PTSD.  Hence, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a higher than 30 
percent rating for PTSD during the entire appeal period.  As 
the preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for heart disease, claimed 
as secondary to service-connected PTSD, is denied.

A rating in excess of 30 percent for PTSD is denied.


REMAND

The veteran contends that his claimed dysphagia is a result 
of his service-connected PTSD.  Alternatively, he claims that 
it is due to a mouth injury he sustained in service and ill 
fitting dentures.  With respect to this alternative theory, 
as is noted in the introduction above, the veteran is not 
service connected for residuals of a mouth injury nor is 
there presently a pending claim of service connection for 
such a disability.  

In addition to the veteran's claim for service connection for 
dysphagia on a secondary basis, his service medical records 
show that he was seen in July 1951 with a complaint of 
stammering and difficulty swallowing due to a "constricting 
band across front of neck".  Accordingly, due consideration 
is warranted for the veteran's service connection claim for 
dysphagia on a direct basis.  Cf. Robinson v. Mansfield, No. 
04-1690 (February 2008) (The Board is required to consider 
all theories of entitlement raised either by the claimant or 
raised by the evidence of record).  Although the RO denied 
this claim on a direct basis, in addition to on a secondary 
basis, it did not refer to the veteran's inservice complaint 
of swallowing difficulty nor was a medical opinion requested 
regarding this claim on a direct basis.  In other words, 
although the claims file contains medical opinions that 
address this claim on a secondary basis, i.e., a possible 
nexus between the veteran's dysphagia and service-connected 
PTSD, there is no opinion regarding a possible nexus between 
the veteran's dysphagia and events in service.

Pertinent law states that a VA examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the veteran's inservice complaint of difficulty 
swallowing and present service connection claim for 
dysphasia, the veteran must be afforded a medical examination 
with a medical opinion as to the etiology of his dysphasia on 
a direct basis.  See 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon 
v. Nicholson, supra.  The Board will request that the 
examiner review the record in its entirety, with 
consideration of the veteran's service medical records, 
including the July 1951 treatment record, and provide an 
opinion, with complete rationale, as to whether it is at 
least as likely as not that any current dysphagia is causally 
related to service or any incident of service.  See 
38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should undergo a VA 
examination for the purpose of a nexus 
opinion, with noted claims file review 
including service medical records.  The 
examiner should provide a medical opinion 
regarding whether it is at least as 
likely as not (a 50 percent degree of 
probability or higher) that the veteran's 
dysphagia is related to military service.  
A rationale should be expressed for the 
opinion.

2.  Thereafter, the RO/AMC should review 
the record and determine if the benefit 
sought can be granted.  If the benefit 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


